Citation Nr: 0205690	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to the payment of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and VDG (daughter)


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active USAFFE service from September 1941 to 
September 1942 and from October 1945 to January 1946.  He was 
a prisoner of war (POW) of the Japanese Government from April 
to September 1942.  He died in May 1976.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
payment of accrued benefits.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1976, at the age of 58; the 
immediate cause of death was chronic renal insufficiency; 
moderately advanced pulmonary tuberculosis was another 
significant condition contributing to death but not related 
to the disease causing death.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime. 

3.  The veteran's fatal kidney disease was not present during 
service or for many years thereafter; his pulmonary 
tuberculosis was not present during or within three years of 
service; there is no competent evidence of a nexus between 
either disorder and any incident of active service.  

4.  At the time of the veteran's death, there were no claims 
for benefits pending before VA, and no sums due the appellant 
under existing entitlements. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001). 

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. §  5121 (West 1991); 38 C.F.R. § 3.1000 
(2001); Sabonis v. Brown, 6 Vet. App. 426, 460 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Board notes at the outset that, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) of 2000 and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims and require VA to notify claimants and representatives 
of the evidence necessary to substantiate claims.  A review 
of the claims folder reveals that the RO has on numerous 
occasions informed the appellant and her representative of 
the evidence necessary to substantiate her pending claims.  
All evidence identified as relevant to these claims has been 
collected for review.  There is no indication that there is 
any additional relevant evidence that has not been obtained.  
The RO considered all of the relevant evidence and applicable 
law and regulations in adjudicating the appellant's claims.  
All development necessary under VCAA has been completed.  

Although the RO did not have the benefit of the VCAA when it 
adjudicated the case below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim of service connection for the cause of the veteran's 
death, and the Board will do the same.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
and the veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the claim for accrued benefits, the fact that the 
appellant's claim was not filed until more than one year 
after the veteran's death is not in dispute.  In a case such 
as this where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including kidney disease, which are manifest to a 
compensable degree within one year after active service, or 
for PTB if manifested to a compensable degree within three 
years of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
establish the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic, and 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, a former prisoner of war who was interned or 
detained for not less than 30 days shall be service connected 
for certain specified diseases if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active duty, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. 
§ 3.309(c).  Neither kidney disease nor PTB are specified as 
diseases presumed to relate to POW status.  Id.  

Evidence of activity on comparative study of X-ray films 
showing PTB within the three-year presumptive period provided 
by 3.307(a)(3) will be taken as establishing service 
connection for active PTB subsequently diagnosed by approved 
methods (but service connection and evaluation may be 
assigned only from the date of such diagnosis or other 
evidence of clinical activity).  38 C.F.R. § 3.371(a)(1).  
Diagnosis of active PTB by private physicians on the basis of 
their examination, observation or treatment, will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical X-ray or laboratory studies or by findings of active 
tuberculosis based on acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).  

With certain exceptions, where a death occurred on or after 
December 1, 1962, periodic monetary benefits, other than 
insurance and service members indemnity) authorized under 
laws administered by the VA to which a payee was entitled at 
his death under existing ratings or decisions, or those based 
on evidence in the file (actually or constructively) at the 
date of death, and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of such person, be paid to certain specified 
person(s).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An 
application for accrued benefits must be filed within one 
year after the date of death of the veteran.  38 U.S.C.A. 
5121(c), 38 C.F.R. 3.1000(c).

Analysis:  The veteran had recognized service from 
September 1941 to September 1942, and from October 1945 to 
January 1946.  He was a POW from April to September 1942.  
There is no military enlistment physical examination report 
on file.  In November 1945, the veteran was treated for acute 
bronchitis.  The separation physical examination in 
December 1945 was negative for any abnormal clinical or 
laboratory findings relating to kidney disease or PTB; the 
urinalysis and a chest X-ray at that time were normal. 

A chest X-ray report from a private clinic recorded an 
impression of minimal, active PTB in January 1954.  Another 
chest X-ray study from the same private clinic in 
January 1973 again was interpreted as showing minimal, active 
PTB.  

Kidney disease is first clinically demonstrated in medical 
records of the Veterans Memorial Hospital showing a report of 
history from 1972.  

Medical records from the Veterans Memorial Hospital dated in 
May 1976 show that the veteran was admitted for evaluation 
and treatment of renal insufficiency with tremors and general 
weakness.  He gave a history of bipedal edema, dizziness, 
fever, chills, oliguria and nausea of 4 months duration.  He 
was treated for the renal insufficiency and received a blood 
transfusion, but he died four days after admission.  The 
death certificate lists the cause of death as "chronic 
insufficiency." In reviewing the more detailed records of the 
veteran's terminal hospitalization at the Veterans Memorial 
Hospital, it is evident that the cause of his death was 
chronic renal insufficiency (emphasis added).  The death 
certificate also lists moderately advanced PTB as another 
significant condition, contributing to death but not relating 
to the disease causing death.  

In October 1997, the appellant and four other individuals 
claiming personal knowledge of the veteran submitted sworn 
affidavits generally describing the veteran's poor health 
immediately following service.  Each affiant stated that the 
veteran had PTB in 1947 and that, following service, the 
veteran suffered dysentery, beriberi, malaria, dietary 
deficiencies, forced labor, or inhuman treatment of the 
Japanese Imperial Army.  They further noted that the veteran 
had been hospitalized at the Veterans Memorial Hospital in 
1973 with minimal, active PTB.  

In August 1999, a private physician (JFO) submitted a 
handwritten statement on plain paper titled "Medical 
Certificate" stating that he treated the veteran, "sometime 
the middle 1946" for "recurrent cough, fever, backache and 
loss of weight for the last 3 years.  Was diagnosed as PTB 
and treated with" medication.  The RO subsequently sought 
copies of this physician's medical records in an attempt to 
corroborate his written statement.  In April 2000, this 
physician wrote that he had maintained a private practice in 
one location from 1945 to 1983 and then transferred to 
another location thereafter.  He noted that "records of 
patients were left behind in the confusion of the transfer."  

The appellant submitted numerous written statements arguing 
that the veteran's death was related to service, and her 
daughter (EG) presented similar arguments in a personal 
hearing at the RO in June 1999.  

The Board finds that the preponderance of the evidence of 
record is against the appellant's claim for service 
connection for cause of the veteran's death.  The medical 
evidence shows that the veteran died in May 1976 primarily as 
a result of  renal insufficiency.  A significant factor 
contributing to but not related to the cause of death was 
moderately advanced PTB.  

The service medical records show no kidney disease or PTB.  
The first competent clinical evidence noting any kidney 
problems, a history of renal insufficiency, is dated in 1972, 
approximately 26 years after the veteran's separation from 
service.  There is no medical evidence of a nexus between the 
veteran's fatal kidney disease and any incident of active 
service.    

The first X-ray evidence of active PTB was in 1954, 
approximately eight years after service, and it was 
classified as minimal at that time.  The Board has considered 
the medical certificate submitted by Dr. JFO attesting to a 
diagnosis of PTB in 1946, but this same physician later 
reported that he had no contemporaneously recorded clinical 
or laboratory records supporting a diagnosis of PTB or 
reflecting treatment for same at that time or at any other 
time during or within 3 years of service.  The physician, who 
was apparently a captain in the medical corps in the 
Philippines during World War II, provided his statement in 
August 1999, approximately 53 years after the purported 
diagnosis and treatment of the veteran for PTB.  However, 
under 38 C.F.R. § 3.374(c), a diagnosis of active PTB by a 
private physician on the basis of examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or other 
laboratory studies or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  In 
this case, the physician did cite some symptoms and 
specifically indicated that the veteran was placed on two 
medications for PTB, albeit 53 years later.  However, there 
was no reference to chest X-ray or other laboratory findings.  
Moreover, the three-year presumption under 38 C.F.R. § 
3.307(a)(3) only applies to active PTB and that evidence of 
activity must be based upon a comparison of several x-ray 
studies dating from within the three-year presumptive period.  
See 38 C.F.R. § 3.371(a)(1).  Such evidence does not exist in 
this case.  In fact, there is no post-service X-ray evidence 
of PTB until 1954, approximately 8 years after service or 
well beyond the 3 year presumptive period.  Under these 
circumstances, the Board finds that the physician's statement 
is not competent evidence of a diagnosis of PTB within three 
years of service.

Additionally, the sworn statements of the appellant and other 
affiants claiming personal knowledge of the veteran are not 
competent for purposes of establishing a diagnosis of PTB 
during or within three years of service.  While lay persons 
are certainly competent to offer competent statements of 
signs and symptoms that they might observe, neither the 
appellant nor any of the affiants are shown to have the 
requisite medical expertise on the diagnosis or etiology of 
disease, including PTB.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As to the statements regarding 
dysentery, beriberi, malaria, or dietary deficiencies, there 
is no medical evidence of record showing these alleged 
disorders or suggesting that such contributed to the 
veteran's death.  The appellant and other affiants have 
argued that the veteran had diseases that are by law presumed 
to be related to POW status, but there is no competent 
evidence of record to show that he had chronic forms of these 
diseases or that his death was caused or significantly 
contributed to by any of these claimed disorders.  

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must either (1) have had a claim 
pending at the time of his death for such benefits or (2) 
have been entitled to benefits under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
"Under 5121, therefore, a claimant is only entitled to what 
was properly due the veteran at the time of his death, but 
which was unpaid."  Zevalkink v. Brown, 102 F. 3d 1236 (Fed. 
Cir. 1996).

A review of the claims file shows that the veteran did not 
have a claim pending at the time of his death, nor was he 
entitled to benefits under an existing rating.  In the case 
of Hayes v. Brown, 4 Vet. App. 353, 358 (1993), the Court 
held that the provision of 38 C.F.R. 3.1000(d)(4)(i) applies 
to only evidence in the file at the date of death.  Based on 
the evidence of record, the Board determines that the 
appellant is not entitled to the payment of accrued benefits 
in this instance, as no entitlement to benefits on any basis 
was due the veteran at the time of his death.  38 U.S.C.A. 
5121 (West 1991).

As there was no entitlement properly due the veteran at the 
time of his death, but which was unpaid, the Board cannot 
grant the appellant accrued benefits.  The pertinent facts 
are not in dispute and the law is dispositive.  The 
appellant's claim must be denied because it is without legal 
merit.  Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to the payment of accrued benefits is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

